DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment / Arguments
The response and amendments, filed 07/20/2022, has been entered. Claims 1, 5-9, 14-15,18, 20, and 22-30 are pending upon entry of this Amendment. The previous 112 rejections are withdrawn due to amendment. Applicant’s arguments regarding the prior art rejections of claims have been fully considered but are moot as amendments necessitated new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 20, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Olovsson”, US 20160310870 A1.


Regarding independent claim 1,

Olovsson discloses a fluid diverting device (e.g., fig. 4b 61’/63’) for a fluid processing and analysis system (60’),  a stator (e.g., ¶0054¶0065¶0072and shown in fig.5b) comprising a first stationary flow-path (e.g.,¶0065-fluid path between inner face of stator and outer face of stator between any of ports e.g., between primary connection C3 and secondary connection C33); and a rotor (¶0054-¶0057¶0065¶0072and shown in fig.5a) comprising a first movable flow-path (e.g., 95) configured to be in fluid communication with the first stationary flow-path (fluid path between C3 and C33) in at least one configuration of the fluid diverting device, wherein: the stator (fig.5b) and the rotor (fig. 5a) are in contact at an interface (¶0054¶0065-an inner rotor face arranged in sealing contact with the inner stator face-inner face of stator and rotor), the first stationary flow-path (fluid path between C3 and C33) extends from an opening in the stator (C3) at the interface (inner face of stator and rotor), the first movable flow-path (e.g., 95) extends from a first opening (C3) in the rotor (shown in fig.5a) at the interface (inner face of stator and rotor) to a second opening (85c) in the rotor at the interface (inner face of stator and rotor) as a continuous arc (95), and an entirety of the continuous arc has bend radius that is greater than zero (as it is for path 95).
Regarding  claim 20 which depends on claim 1,

Olovsson further discloses wherein the bend radius of the first movable flow-path (95) is constant (path 95).


Regarding  claim 25 which depends on claim 1,

Olovsson further discloses wherein the opening in the stator (e.g., C1) has a first diameter and at least one of the first opening in the rotor and the second opening in the rotor (the circular groove as disclosed in e.g.,  ¶0058) has a second diameter, and the first diameter is substantially similar to the second diameter.

 Regarding  claim 26 which depends on claim 1,

Olovsson further discloses comprising a second movable flow path that extends from a third opening (circular grooves¶0057-¶0058) in the rotor to a fourth opening (circular grooves¶0057-¶0058) in the rotor, wherein: the second movable flow path (89C) is curved so that an entirety of the second movable flow path has a bend radius that is greater than zero, the bend radius of the first movable flow path (95) lies in a first plane, the bend radius of the second movable flow path lies in a second plane (89C is in another plane), and the first plane (95) and the second plane are not parallel (the flow path 95 lies in a plane that is not parallel to the plane in which flow path 89C lies).  

Allowable Subject Matter
Claims 5-9, 14-15, and 17-18, and 27-30 are allowed. The following is an
examiner’s statement of reasons for allowance:
Claim 5 is allowable because prior art fails to anticipate or render obvious a filtration module which is equipped with a semipermeable flow-path which allows at least a portion of a liquid to pass through and prevents at least a portion of solids to permeate through; at least one fluid holding device which is in fluid communication with the sample source and the filtration module when the fluid diverting device is in the load configuration; a fluid moving device, which moves fluid via the filtration module and the fluid holding device in the load configuration of the fluid diverting device; a second fluid moving device, which is in fluid communication with the filtration module when the fluid diverting device is in the inject configuration, in conjunction with the remaining claim limitations.
Claims 6-9, 14-15, and 17-18 are allowable due to at least their dependency on claim 5.

Claims 27 and 29 are allowable because prior art of record fail to disclose the first diameter is larger than the second diameter or the second diameter is larger than the first diameter, in conjunction with the remaining claim limitations.
Claims 28 and 30 are allowable due to at least their dependency.

Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        

/DANIEL S LARKIN/Primary Examiner, Art Unit 2856